Civil action tried upon the following issues:
"1. Was the injury and damage to plaintiffs' property caused by the unlawful acts or omissions of the defendant, as alleged in the complaint? Answer: Yes.
2. What damage, if any, have the plaintiffs sustained by reason of such unlawful acts or omissions? Answer: $2,000."
From judgment on the verdict, the defendant appeals, assigning errors.
A careful perusal of the record leaves us with the impression that the case has been tried in substantial conformity to the decisions apposite, and that no reversible error has been made to appear.
The law on the subject has been settled in a number of cases, notablyGore v. Wilmington, 194 N.C. 450, 140 S.E. 71, and Yowmans v.Hendersonville, 175 N.C. 574, 96 S.E. 45.
No error. *Page 847